Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/CN/2019/088688 on 5/28/2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.


Election/Restrictions
Claims 1-8, 11-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Argument
Applicant’s arguments, see Remarks, filed 1/28/2021, with respect to rejections of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 3 has been withdrawn. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the pneumatic device is not a term commonly used in the tobacco art, therefore, Applicant is acting as their own lexicographer and this claim limitation, taken as interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as a fan or a turbine.  See pp. 8 of the as-filed specification.
Regarding claim 1, air extraction device is taken as interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as a fan or turbine as well as any obvious equivalents thereof.  See pp. 8 of the as-filed specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Christopher Atkinson on 2/19/2021.

The application has been amended as follows: 
Regarding claim 1, line 6, cancel “in a line” from the claim.
Regarding claim 1, line 7, add the following claim language to the air-tight heat conduction layer: “, extends an entire length of the heat source unit channel, and prevents fluid flow between the tobacco unit channel and the heat source unit channel”.
	The claim 1 should therefore, as amended, read:
“A disposable double-channel cigarette, comprising: 
a tobacco unit, wherein the tobacco unit comprises a tobacco unit channel, a suction end and an ignition end; and
a heat source unit, wherein the heat source unit comprises a heat source unit channel;
wherein, an axis of the tobacco unit channel and an axis of the heat source unit channel are arranged in parallel, and an air-tight heat conduction layer is arranged at a contact portion between the tobacco unit channel and the heat source unit channel, extends an entire length of the heat source unit channel, and prevents fluid flow between the tobacco unit channel and the heat source unit channel; a pneumatic device and a tobacco component are arranged in the tobacco unit channel; an air extraction device and a fuel component are arranged in the heat source unit channel; a linkage device is arranged between the pneumatic device and the air extraction device, and the linkage device transfers power between the pneumatic device and the air extraction device.”

Regarding claim 9, line 10-11 cancel “in a line” from the claim.
Regarding claim 9, line 7, add the following claim language to the air-tight heat conduction layer: “, extends an entire length of the heat source unit channel, and prevents fluid flow between the tobacco unit channel and the heat source unit channel”.
	The claim 9 should therefore, as amended, read:
“A method for preparing the disposable double-channel cigarette of claim 1, comprising the following steps:
step A, preparing the tobacco unit, wherein the tobacco unit comprises the tobacco unit channel, the pneumatic device and the tobacco component; 
step B, preparing the heat source unit, wherein the heat source unit comprises the heat source unit channel, the air extraction device and the fuel component; and
step C, assembling the tobacco unit prepared in step A with the heat source unit prepared in step B to obtain the disposable double-channel cigarette; wherein the pneumatic device and the air extraction device are connected by the linkage device in a power transfer manner; the axis of the tobacco unit channel and the axis of the heat source unit channel are arranged in parallel, and the air-tight heat conduction layer is arranged at the contact portion between the tobacco unit channel and the heat source unit channel, extends the entire length of the heat source unit channel, and prevents the fluid flow between the tobacco unit channel and the heat source unit channel, and the linkage device is prepared during, before or after a preparation of the tobacco unit and the heat source unit.”


Allowable Subject Matter
Claim 1-8, 11-19 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, none of the cited prior art or any prior art available discloses:

Closest related prior art Levilev (US 2018/0235275) disclose parallel flow paths of a disposable smoking article (see Fig. 1-5) but does not discloses wherein the air-tight heat layer is as claimed in the amendment.
Additionally, Clearman (US 4989619) has similar disclosure of Levilev but is accordingly lacking.  See Fig. 1, 9-11.
Furthermore, Ehrman (US 5240012) is lacking when compared to the instant claimed subject matter.  See Fig. 15, there is separation between channels but it does not run the entire length of the apparatus as amended.  The same problem is also present in Cantrell (US 4542754), see Fig. 3-4.  The required separation is not present in Li (US 2015/0296886) either.  See Fig. 1, 4, and 10.  Riehl (US 4646762) does not have multiple passages that extend the entire length of the article either without communication.  See Fig. 1-4.  Stephens, Jr. (US 3773053) also has multiple parallel flow paths which do not extend the entire length of the smoking article.  See Fig. 1, 3 and 4.  Stone (US 2012/0042885) similarly only has plural channels in a portion of the length of the smoking article.  See Fig. 1, 4B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GUY F MONGELLI/Examiner, Art Unit 1747           

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712